Case 1:14-cv-02887-JLK-MEH Document 272 Filed 06/05/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA,
  on their own and on behalf of all others similarly situated,

           Plaintiffs,

  v.

  THE GEO GROUP, INC.,

           Defendant.


                                      MOTION TO RESTRICT


           Defendant The GEO Group, Inc. (“Defendant” or “GEO”) hereby moves this Court to

  restrict access to the following exhibits filed in support of its Opposition to Plaintiffs’ Motion for

  Summary Judgment, ECF 270. According to D.C.COLO.LCivR 7.2, a motion to restrict public

  access shall be open to public inspection and shall:

                   (1) identify the document or the proceeding for which restriction is sought;

                   (2) address the interest to be protected and why such interest outweighs the

                   presumption of public access (stipulations between the parties or stipulated




                                                    1
  53371160;1
Case 1:14-cv-02887-JLK-MEH Document 272 Filed 06/05/20 USDC Colorado Page 2 of 4




                  protective orders with regard to discovery, alone, are insufficient to justify

                  restriction);

                  (3) identify a clearly defined and serious injury that would result if access is not

                  restricted;

                  (4) explain why no alternative to restriction is practicable or why only restriction

                  will adequately protect the interest in question (e.g., redaction, summarization,

                  restricted access to exhibits or portions of exhibits); and

                  (5) identify the level of restriction sought.

                Documents GEO Seeks to Restrict and Level of Restriction Sought

           GEO seeks to restrict the following documents filed as exhibits to its Opposition to

  Plaintiffs Motion for Summary Judgment:

               1. Exhibit E (GEO’s 2005 Detainee Handbook)

               2. Exhibit F (GEO’s 2007 Detainee Handbook)

               3. Exhibit G (GEO’s 2008 Detainee Handbook)

               4. Exhibit H (GEO’s 2010 Detainee Handbook)

               5. Exhibit I (GEO’s 2011 Detainee Handbook)

               6. Exhibit L (Excerpts from audits of GEO’s facility)

  GEO seeks Level 1 restriction of these documents as the Parties and the Court will rely upon the

  contents therein to resolve Plaintiffs’ motion.

                        Interests to Be Protected and Corresponding Injury

           Here, the Parties have marked certain documents confidential because they contain

  information that is law enforcement sensitive, that reveals the operating procedures of an ICE



                                                     2
  53371160;1
Case 1:14-cv-02887-JLK-MEH Document 272 Filed 06/05/20 USDC Colorado Page 3 of 4




  detention facility, and that, if disseminated to the public, could cause a security risk to GEO’s

  employees and those in its care. Local Rule 7.2 permits a party to restrict access to documents on

  this basis. See Ayyad v. Holder, No. 05-CV-02342-WYD-MJW, 2012 WL 1414310, at *3 (D.

  Colo. Apr. 24, 2012). GEO cannot address the security concerns through redaction or other means

  because the information that it would be required to redact is pertinent and relevant to the Court’s

  resolution of GEO’s motion.

           WHEREFORE, Defendant respectfully requests a Level 1 restriction which would make

  the exhibits viewable only to the Court and the Parties to this action.

           Respectfully submitted, this the 5th day of June, 2020.

                                                    AKERMAN LLP

                                                    s/ Adrienne Scheffey
                                                    Colin L. Barnacle
                                                    Christopher J. Eby
                                                    Melissa L. Cizmorris
                                                    Adrienne Scheffey
                                                    1900 Sixteenth Street, Suite 1700
                                                    Denver, Colorado 80202
                                                    Telephone:(303) 260-7712
                                                    Facsimile: (303) 260-7714
                                                    Email: colin.barnacle@akerman.com
                                                    Email: christopher.eby@akerman.com
                                                    Email: melissa.cizmorris@akerman.com
                                                    Email: adrienne.scheffey@akerman.com

                                                    Attorneys for Defendant The GEO Group, Inc.




                                                   3
  53371160;1
Case 1:14-cv-02887-JLK-MEH Document 272 Filed 06/05/20 USDC Colorado Page 4 of 4




                                   CERTIFICATE OF SERVICE

           I hereby certify on this 5th day of June, 2020, a true and correct copy of the foregoing

  MOTION TO RESTRICT was filed and served electronically via the Court’s CM/ECF system

  on the following:

                                       Counsel for Plaintiffs:
 Alexander N. Hood                P. David Lopez                  R. Andrew Free
 David H. Seligman                Outten & Golden, LLP            Law Office of R. Andrew Free
 Juno E. Turner                   601 Massachusetts Ave. NW       P.O. Box 90568
 Andrew Schmidt                   2nd Floor West Suite            Nashville, TN 37209
 Towards Justice                  Washington, DC 20001            andrew@immigrantcivilrights.com
 1410 High St., Ste. 300          pdl@outtengolden.com
 Denver, CO 80218                                                 R. Andrew Free
 alex@towardsjustice.org          Adam L. Koshkin                 Law Office of R. Andrew Free
 david@towardsjustice.org         Rachel W. Dempsey               2004 8th Ave. South
 juno@towardsjustice.org          Outten & Golden, LLP            Nashville, TN 37209
 andy@towardsjustice.org          One California St., 12th Fl.    andrew@immigrantcivilrights.com
                                  San Francisco, CA 94111
 Andrew H. Turner                 akoshkin@outtengolden.com       Brandt P. Milstein
 Kelman Buescher Firm             rdempsey@outtengolden.com       Milstein Law Office
 600 Grant St., Ste. 825                                          1123 Spruce St.
 Denver, CO 80203                 Michael J. Scimone              Boulder, CO 80302
 aturner@laborlawdenver.com       Ossai Miazad                    brandt@milsteinlawoffice.com
                                  Outten & Golden, LLP
 Hans C. Meyer                    685 Third St., 25th Fl.
 Meyer Law Office, P.C.           New York, NY 10017
 P.O. Box 40394                   mscimone@outtengolden.com
 Denver, CO 80204                 om@outtengolden.com
 hans@themeyerlawoffice.com




                                                      s/ Nick Mangels
                                                      Nick Mangels




                                                  4
  53371160;1
